* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 949, n. 95. Rape, 33Cyc, p. 1498, n. 89.
The appellant was indicted in the circuit court of Lee county under chapter 171, Laws of 1914 (Hemingway's *Page 303 
Code, sections 1093-1095, inclusive), for the rape of Lucy Duncan, a female over twelve, and under eighteen years of age. From that judgment he appeals.
Appellant assigns as error the giving of the following instruction for the state:
"The court instructs the jury that, if you believe from the evidence beyond a reasonable doubt that the defendant, Jack Golding, had carnal knowledge of Miss Lucy Duncan, an unmarried female person, of previous chaste character, younger than himself, and over twelve, and under eighteen years of age, at the time and place and in the manner and form as charged in the indictment, then you should find the defendant guilty as charged, and that, if you find the defendant guilty as charged in the indictment, his punishment shall be either by a fine of not exceeding five hundred dollars or by imprisonment in the county jail not longer than six months, or by both such fine and imprisonment, or by imprisonment in the penitentiary not exceeding five years, and such punishment, within said limitation, shall be fixed by the jury."
Appellant's criticism of this instruction is that it was on the weight of the evidence; that it assumed, as a fact, that the injured female was unmarried, was of previous chaste character, was over the age of twelve, and under eighteen years of age, and younger than appellant. Appellant reaches the conclusion that the phrase in said instruction, viz. "if you believe from the evidence beyond a reasonable doubt," qualifies alone the phrase following, "that the defendant, Jack Golding, had carnal knowledge of Miss Lucy Duncan," and has no application to the other essential elements of the crime in the following part of the instruction. In other words, the appellant argues that, under the language of the instruction, properly construed, the jury were not required, in order to convict, to believe beyond a reasonable doubt from the evidence that the injured female was unmarried, of previous chaste character, over twelve and under eighteen *Page 304 
years of age, and younger than appellant. We do not think such criticism of the instruction well founded. We think that the instruction, construed according to the rules of grammer, as well as according to common understanding, means that the jury could not convict, unless the evidence showed, beyond a reasonable doubt, each of the necessary elements of the crime.
Appellant contends further that he is entitled to a reversal because the evidence of the injured female was uncorroborated. It was shown by the evidence of others than the injured female that shortly before the alleged crime appellant was "keeping company" with her, and that he stated, shortly after her pregnancy, that he was in a "hell of a fix" on account of her condition. In addition to that, within due time after the commission of the crime the injured female bore a child. We think this was sufficient corroboration. Refusal by the trial court, therefore, of appellant's requested peremptory instruction was not error.
We find no material error in the trial.
Affirmed.